Mr. PRESIDING JUSTICE REARDON, dissenting: I cannot agree with my colleagues. Rather, I agree with the trial judge when he said: “Doyle vs. Ohio says that when a suspect is given the Miranda rights and told that he does not have to testify or, paraphrasing Doyle for the facts of this case, told that he may stop giving information at any time, he may then not be punished for stopping nor may the fact of his silence or, in this case, the fact that he did not sign the statement be introduced in evidence against him. It is the Court’s opinion that the error in this record has already been committed. Were we able to have discussed this prior to the introduction of testimony, the state would then have been able to proceed and call their witnesses to testify as to verbal admissions under the rules governing verbal admissions and the Court would have been able to rule on the basis of the testimony offered. The reference to this document identified as Exhibit No. 1, its tender into evidence, its offer to the Court in the presence of the jury has done two things. First of all it has drawn the attention of the jury to alleged confession admittedly unsigned which I would rule is inadmissible. Secondly, it places upon the defendant extreme pressure to waive his Fifth Amendment privilege against self incrimination and take the stand and testify both with regard to the preparation of the statement and the failure to sign. I’m convinced and would rule as follows: The attempted introduction into evidence of the typed statement of the police officer, which was presented to the defendant in which he refused to acknowledge or sign, in the presence of the jury followed by the questions by counsel directed to the state’s witnesses directing attention to the jury that the defendant did not sign the statement, which they will not have an opportunity to examine, constitutes error requiring an immediate mistrial. * * * I can only indicate that if a Judge ruled that this was a proper, valid confession and that the document itself was admissible in evidence, he erred.” However, for reasons unknown to me, the mistrial was not declared and the conviction resulted. I cannot distinguish this case from Doyle and I believe that it mandates reversal.